Case 1:19-cv-24822-CMA Document 47 Entered on FLSD Docket 01/22/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-24822-CIV-ALTONAGA/Goodman

  SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,

  v.

  NIT ENTERPRISES, INC. (Delaware);
  NIT ENTERPRISES, INC. (Florida);
  NIT ENTERPRISES FL, INC.;
  GARY R. SMITH;
  JASON M. GANTON; and
  JAMES E. CLEARY,

                                Defendants, and

  ARIADNI SMITH a/k/a “AUDREY CARRESE,”

                          Relief Defendant.
  ___________________________________________/

                     JUDGMENT AS TO DEFENDANT GARY R. SMITH

         THIS CAUSE came before the Court upon the Agreed Motion by Plaintiff Securities and

  Exchange Commission (“Commission”) and Defendant Gary R. Smith [ECF No. 36] having

  entered a general appearance, consented to the Court’s jurisdiction over Defendant as well as the

  subject matter of this action; consented to entry of this Judgment without admitting or denying the

  allegations of the Complaint [ECF No. 1] (except as to jurisdiction and except as otherwise

  provided herein in paragraph X), waived findings of fact and conclusion of law and waived any

  right to appeal from this Judgment.
Case 1:19-cv-24822-CMA Document 47 Entered on FLSD Docket 01/22/2020 Page 2 of 9
                                                 CASE NO. 19-24822-CIV-ALTONAGA/Goodman


                                                   I.

             Section 10(b) and Rule 10b-5(a) of the Securities Exchange Act of 1934

         IT IS ORDERED AND ADJUDGED that Defendant is permanently restrained and

  enjoined from violating, directly or indirectly, Section 10(b) of the Securities Exchange Act of

  1934 (“Exchange Act”), 15 U.S.C. section 78j(b), and Rule 10b-5 promulgated thereunder

  17 C.F.R. section 240.10b-5(a), by using any means or instrumentality of interstate commerce, or

  of the mails, or of any facility of any national securities exchange, in connection with the purchase

  or sale of any security,

         (a) to employ any device, scheme, or artifice to defraud;

         (b) to make any untrue statement of a material fact or to omit to state a material fact

             necessary in order to make the statements made, in the light of the circumstances under

             which they were made, not misleading; or

         (c) to engage in any act, practice, or course of business which operates or would operate

             as a fraud or deceit upon any person,

  by, directly or indirectly (i) creating a false appearance or otherwise deceiving any person, or

  (ii) disseminating false or misleading documents, materials, or information or making, either orally

  or in writing, any false or misleading statement in any communication with any investor or

  prospective investor, about: (A) any investment strategy or investment in securities; (B) the

  prospects for success of any product or company; (C) the use of investor funds; (D) compensation

  to any person; (E) Defendant’s qualifications to advise investors; or (F) the misappropriation of

  investor funds or investment proceeds.

         IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

  Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual



                                                  -2-
Case 1:19-cv-24822-CMA Document 47 Entered on FLSD Docket 01/22/2020 Page 3 of 9
                                                 CASE NO. 19-24822-CIV-ALTONAGA/Goodman


  notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents, servants,

  employees, and attorneys; and (b) other persons in active concert or participation with Defendant

  or with anyone described in (a).

                                                   II.

                             Section 17(a) of the Securities Act of 1933

          IT IS ORDERED AND ADJUDGED that Defendant is permanently restrained and

  enjoined from violating Section 17(a) of the Securities Act of 1933 (the “Securities Act”), 15

  U.S.C. section 77q(a)(1), in the offer or sale of any security by the use of any means or instruments

  of transportation or communication in interstate commerce or by use of the mails, directly or

  indirectly:

          (a)    to employ any device, scheme, or artifice to defraud;

          (b)    to obtain money or property by means of any untrue statement of a material fact

                 or any omission of a material fact necessary in order to make the statements

                 made, in light of the circumstances under which they were made, not misleading;

                 or

          (c)    to engage in any transaction, practice, or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser.

  by, directly or indirectly (i) creating a false appearance or otherwise deceiving any person, or (ii)

  disseminating false or misleading documents, materials, or information or making, either orally or

  in writing, any false or misleading statement in any communication with any investor or

  prospective investor, about: (A) any investment strategy or investment in securities; (B) the

  prospects for success of any product or company; (C) the use of investor funds; (D) compensation




                                                  -3-
Case 1:19-cv-24822-CMA Document 47 Entered on FLSD Docket 01/22/2020 Page 4 of 9
                                                 CASE NO. 19-24822-CIV-ALTONAGA/Goodman


  to any person; (E) Defendant’s qualifications to advise investors; or (F) the misappropriation of

  investor funds or investment proceeds.

         IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

  Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

  notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents, servants,

  employees, and attorneys; and (b) other persons in active concert or participation with Defendant

  or with anyone described in (a).

                                                   III.

                                Section 15(a)(1) of the Exchange Act

         IT IS ORDERED AND ADJUDGED that Defendant is permanently restrained and

  enjoined from violating, directly or indirectly, Section 15(a)(1) of the Exchange Act, 15 U.S.C.

  section 78o(a)(1), by making use of any means or instrumentality of interstate commerce or of the

  mails and engaging in the business of effecting transactions in securities for the accounts of others,

  or inducing or effecting the purchase and sale of securities, while not registered with the

  Commission in accordance with the provisions of Section 15(b) of the Exchange Act, or while not

  associated with a broker-dealer that was so registered.

         IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

  Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

  notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents, servants,

  employees, and attorneys; and (b) other persons in active concert or participation with Defendant

  or with anyone described in (a).




                                                  -4-
Case 1:19-cv-24822-CMA Document 47 Entered on FLSD Docket 01/22/2020 Page 5 of 9
                                                 CASE NO. 19-24822-CIV-ALTONAGA/Goodman


                                                  IV.

                              Section 15(b)(6)(B) of the Exchange Act

         IT IS ORDERED AND ADJUDGED that Defendant is permanently restrained and

  enjoined from aiding and abetting any violation of Section 15(b)(6)(B)(i) of the Exchange Act, 15

  U.S.C. section 78o(b)(6)(B)(i), by knowingly or recklessly providing substantial assistance to any

  person as to whom an order under Section 15(b)(6)(A) of the Exchange Act, 15 U.S.C. section

  78o(b)(6)(A), is in effect to willfully, without the consent of the Commission

         (a) become, or be, associated with, a broker-dealer, or

         (b) participate in an offering of penny stock,

  in contravention of such order.

         IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

  Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

  notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents, servants,

  employees, and attorneys; and (b) other persons in active concert or participation with Defendant

  or with anyone described in (a).

                                                   V.

                                     Section 5 of the Securities Act

         IT IS ORDERED AND ADJUDGED that Defendant is permanently restrained and

  enjoined from violating Section 5 of the Securities Act, 15 U.S.C. section 77e, by, directly or

  indirectly, in the absence of any applicable exemption:

         (a)     Unless a registration statement is in effect as to a security, making use of any means

                 or instruments of transportation or communication in interstate commerce or of the




                                                  -5-
Case 1:19-cv-24822-CMA Document 47 Entered on FLSD Docket 01/22/2020 Page 6 of 9
                                                 CASE NO. 19-24822-CIV-ALTONAGA/Goodman


                 mails to sell such security through the use or medium of any prospectus or

                 otherwise;

         (b)     Unless a registration statement is in effect as to a security, carrying or causing to

                 be carried through the mails or in interstate commerce, by any means or instruments

                 of transportation, any such security for the purpose of sale or for delivery after sale;

                 or

         (c)     Making use of any means or instruments of transportation or communication in

                 interstate commerce or of the mails to offer to sell or offer to buy through the use

                 or medium of any prospectus or otherwise any security, unless a registration

                 statement has been filed with the Commission as to such security, or while the

                 registration statement is the subject of a refusal order or stop order or (prior to the

                 effective date of the registration statement) any public proceeding or examination

                 under Section 8 of the Securities Act, 15 U.S.C. section 77h.

         IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

  Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

  notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents, servants,

  employees, and attorneys; and (b) other persons in active concert or participation with Defendant

  or with anyone described in (a).

                                                   VI.

          DISGORGEMENT, PREJUDGMENT INTEREST AND CIVIL PENALTY

         IT IS ORDERED AND ADJUDGED that Defendant shall pay disgorgement of ill-gotten

  gains, prejudgment interest thereon, and a civil penalty pursuant to Section 20(d) of the Securities

  Act, 15 U.S.C. section 77t(d), and Sections 21(d)(3) of the Exchange Act, 15 U.S.C. sections



                                                  -6-
Case 1:19-cv-24822-CMA Document 47 Entered on FLSD Docket 01/22/2020 Page 7 of 9
                                                 CASE NO. 19-24822-CIV-ALTONAGA/Goodman


  78u(d)(3). The Court shall determine the amounts of the disgorgement, prejudgment interest and

  civil penalty upon motion of the Commission. Prejudgment interest shall be calculated as of

  November 21, 2019, based on the rate of interest used by the Internal Revenue Service for the

  underpayment of federal income tax as set forth in 26 U.S.C. section 6621(a)(2). In connection

  with the Commission’s motion for disgorgement and/or civil penalties, and at any hearing held on

  such a motion: (a) Defendant will be precluded from arguing that he did not violate the federal

  securities laws as alleged in the Complaint; (b) Defendant may not challenge the validity of the

  Consent or this Judgment; (c) solely for the purposes of such motion, the allegations of the

  Complaint shall be accepted as and deemed true by the Court; and (d) the Court may determine

  the issues raised in the motion on the basis of affidavits, declarations, excerpts of sworn deposition

  or investigative testimony, and documentary evidence, without regard to the standards for

  summary judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection

  with the Commission’s motion for disgorgement and/or civil penalties, the parties may take

  discovery, including discovery from appropriate non-parties.

                                                  VII.

                                   RECORDS PRESERVATION

         IT IS ORDERED AND ADJUDGED that, pending the Court’s determination of the

  issues of disgorgement, prejudgment interest, and a civil penalty as provided in paragraph VI of

  the judgement, Defendant and his directors, officers, agents, servants, employees, attorneys,

  depositories, banks, and those persons in active concert or participation with any one or more of

  them, and each of them, be and they hereby are restrained and enjoined from, directly or indirectly,

  destroying, mutilating, concealing, altering, disposing of, or otherwise rendering illegible in any

  manner, any of the books, records, documents, correspondence, brochures, manuals, papers,



                                                  -7-
Case 1:19-cv-24822-CMA Document 47 Entered on FLSD Docket 01/22/2020 Page 8 of 9
                                                 CASE NO. 19-24822-CIV-ALTONAGA/Goodman


  ledgers, accounts, statements, obligations, files and other property of or pertaining to Defendants

  NIT, Gary Smith, Ganton, and Cleary, and Relief Defendant Ariadni Smith wherever located and in

  whatever form, electronic or otherwise, until further Order of this Court.

                                                 VIII.

                                              CONSENT

         IT IS ORDERED AND ADJUDGED that the Consent is incorporated herein with the

  same force and effect as if fully set forth herein, and that Defendant shall comply with all of the

  undertakings and agreements set forth therein.

                                                   IX.

                          BANKRUPTCY NON DISCHARGEABILITY

         IT IS ORDERED AND ADJUDGED that, solely for purposes of exceptions to discharge

  set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. section 523, the allegations in the

  complaint are true and admitted by Defendants, and further, any debt for disgorgement,

  prejudgment interest, civil penalty or other amounts due by Defendants under this Judgment or

  any other judgment, order, consent order, decree or settlement agreement entered in connection

  with this proceeding, is a debt for the violation by Defendants of the federal securities laws or any

  regulation or order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy

  Code, 11 U.S.C. section 523(a)(19).

                                                   X.

                                RETENTION OF JURISDICTION

         IT IS HEREBY FURTHER ORDERED that the Court retains jurisdiction over this

  matte for the purposes of enforcing the terms of this Judgment.




                                                   -8-
Case 1:19-cv-24822-CMA Document 47 Entered on FLSD Docket 01/22/2020 Page 9 of 9
                                                CASE NO. 19-24822-CIV-ALTONAGA/Goodman


                                                 XI.

                                 RULE 54(b) CERTIFICATION

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

  Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

         DONE AND ORDERED in Miami, Florida, this 22nd day of January, 2020.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                 -9-
